IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2699 Disciplinary Docket No. 3
                                :
                 Petitioner     :             No. 217 DB 2019
                                :
           v.                   :             Attorney Registration No. 58179
                                :
STEVEN M. STEIN,                :             (Philadelphia)
                                :
                 Respondent     :


                                        ORDER

PER CURIAM
      AND NOW, this 13th day of February, 2020, upon consideration of the Certificate

of Admission of Disability, Steven M. Stein is immediately transferred to inactive status

for an indefinite period and until further Order of the Court. See Pa.R.D.E. 301(e). He

shall comply with all the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.